By the Court,

Dixow, C. J.
The complaint shows a most glaring and egregious case of fraud, which, if proved, would avoid the certificate and assessment and render the whole proceeding a nullity. It is impossible that street commissioners, or other municipal officers, shall be guilty of such fraudulent and oppressive conduct, and yet their action be approved in a court of justice. The complaint shows a conspiracy on the part of the commissioners and contractors to defraud the owners of lots of the rights and privileges given them by statute, and to rob them of their property. To this end a great portion of the testimony offered by the plaintiff should have been received. The amount of grading ordered and the facilities for doing the same, the nature and extent of the cut in front of the plaintiff’s lot, the exorbitant price at which it was let, the impracticability of doing the work before the street on either side was graded, the time that was given the plaintiff to do it — that it was unreasonable and short beyond the possibility of performance — the manner of letting the contract, the understanding between the commissioners and contractors that the time fixed for performance should be extended, the fact that it was extended over a year — these and all like circum*275stances were properly admissible in evidence to prove the fraud.
The judgment must therefore be reversed, and the cause remanded for further proceedings according to law.